Case 1:19-cv-00874-RBJ-MEH Document 112 Filed 01/27/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  WARNER BROS. RECORDS INC., et al.,

          Plaintiffs,

  v.                                                     Civil Action No. 19-cv-00874-RBJ-MEH

  CHARTER COMMUNICATIONS, INC.,

          Defendant.


          DEFENDANT CHARTER COMMUNICATIONS, INC.’S STATEMENT OF
           NON-OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                   AN AMENDED COMPLAINT TO ADD PARTIES


          Defendant Charter Communications, Inc. (“Charter”), by and through its attorneys

   Winston & Strawn LLP and Fairfield and Woods, P.C., hereby submits its Statement of Non-

   Opposition to Plaintiffs’ Motion for Leave to File an Amended Complaint to Add Parties (Dkt.

   109) as follows:

          Charter does not oppose or object to the proposed amendment filed on or about January 6,

   2020. (Dkt. 109). Plaintiffs’ filing of their amended complaint should render Charter’s pending

   motion to dismiss (Dkt. 38) moot, and therefore Charter intends to file a renewed motion to dismiss

   the vicarious liability claim with respect to the amended complaint. [See e.g., UMG Recordings,

   Inc. et al v. Bright House Networks, Case No. 8:19-cv-00710-MSS-TGW, Dkt. 90 (1/7/20 Order

   denying as moot the defendant’s motion to dismiss in light of Plaintiffs’ amended complaint
Case 1:19-cv-00874-RBJ-MEH Document 112 Filed 01/27/20 USDC Colorado Page 2 of 3




   without prejudice for the defendant to refile motion to amended complaint).]1

             Given the state of the initial pleadings, inter alia, Charter also intends to seek appropriate

   adjustments to the case schedule, and is currently working with Plaintiffs in an attempt to submit

   an agreed-to extension of the current pre-trial deadlines and trial dates.

             WHEREFORE Defendants do not object to the filing of the Amended Complaint.



             Respectfully submitted this 27th day of January, 2020.


                                                    s/ Erin R. Ranahan
       Michael S. Elkin (pro hac vice)              Erin R. Ranahan (pro hac vice)
       Thomas Patrick Lane (pro hac vice)           Shilpa A. Coorg (pro hac vice)
       Seth E. Spitzer (pro hac vice)               WINSTON & STRAWN LLP
       WINSTON & STRAWN LLP                         333 S. Grand Avenue
       200 Park Avenue                              Los Angeles, CA 90071
       New York, NY 10166                           (213) 615-1933 (telephone)
       (212) 294-6700 (telephone)                   (213) 615-1750 (facsimile)
       (212) 294-4700 (facsimile)                   E-mail: eranahan@winston.com
       E-mail: melkin@winston.com                   E-mail: scoorg@winston.com
       E-mail: tlane@winston.com
       E-mail: sspitzer@winston.com                 Craig D. Joyce
                                                    John M. Tanner
       Jennifer A. Golinveaux (pro hac vice)        Fairfield and Woods, P.C.
       WINSTON & STRAWN LLP                         1801 California Street, Suite 2600
       101 California Street, 35th Floor            Denver, Colorado 80202
       San Francisco, CA 94111-5840                 (303) 830-2400 (telephone)
       (415) 591-1506 (telephone)                   (303) 830-1033 (facsimile)
       (415) 591-1400 (facsimile)                   E-mail: cjoyce@fwlaw.com
       E-mail: jgolinveaux@winston.com
                                                    Counsel for Defendant
                                                    Charter Communications, Inc.




   1
    To the extent the October 21, 2019 Recommendation by Magistrate Judge Hegarty on the prior
   motion to dismiss is considered, Charter respectfully requests that the objections (Dkt. 82-1) and
   Amicus Curiae brief (Dkt. 83) that was accepted by the Court (Dkt. 103) are likewise considered.


                                                       2
Case 1:19-cv-00874-RBJ-MEH Document 112 Filed 01/27/20 USDC Colorado Page 3 of 3




                                      CERTIFICATE OF SERVICE

           I certify that on January 27, 2020, I caused a true and correct copy of the foregoing

   document to be electronically filed with the Clerk of the Court via CM/ECF, which will send a

   notice of electronic filing to all counsel of record.


                                                   s/ Erin R. Ranahan
                                                      Erin R. Ranahan




                                                      3
